UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-QSB x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal quarter ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No.333-124405 DIGITALPOST INTERACTIVE, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 98-0434357 (State or Other Jurisdiction of (IRS Employer Incorporation) Identification No.) 3240 El Camino Real, Suite 230, Irvine, CA 92602 (Address of Principal Executive Offices)(Zip Code) (714) 824-3000 Registrant’s Telephone Number Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Number of shares outstanding as of the close of business on November 12, 2007: 52,833,385 Transitional Small Business Disclosure Format (Check one): Yeso No x INDEX PARTI - FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheet at September 30, 2007 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis 17 Item 3. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Item 1. DIGITALPOST INTERACTIVE, INC. CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2007 Assets Current assets Cash and cash equivalents $ 20,500 Total current assets 20,500 Property and equipment, net 67,000 Web site development costs, net 103,400 Other assets 8,400 Total assets $ 199,300 Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ 35,600 Accrued expenses 107,200 Deferred revenue 34,700 Due to stockholders 272,700 Total liabilities, all current 450,200 Commitments and contingencies (Notes 3, 8, 9 and 11) Stockholders’ deficit Preferred Stock, $.001; 20,000,000 shares authorized; no shares issued and outstanding - Common Stock, $.001 par value; 480,000,000 shares authorized; 52,833,385 shares issued and outstanding 52,800 Additional paid-in capital 1,439,400 Common stock subscription 1,090,000 Accumulated deficit (2,833,100) Stockholders’ deficit (250,900) Total liabilities and stockholders’ deficit $ 199,300 The accompanying notes to condensed consolidated financial statements are an integral part of this balance sheet. 1 DIGITALPOST INTERACTIVE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Revenues: Subscriptions $ 26,300 $ 4,200 $ 54,900 $ 5,800 Professional services 10,000 - 20,000 - Total Revenue 36,300 4,200 74,900 5,800 Cost of Revenues: Subscriptions 11,800 1,400 27,700 5,000 Professional services 1,100 - 7,500 - Total Cost of Revenue 12,900 1,400 35,200 5,000 Gross Profit 23,400 2,800 39,700 800 Operating expenses: Research and development 91,900 24,400 282,100 51,500 Sales and marketing 175,900 49,600 467,000 134,000 General and administrative 337,600 126,500 1,174,700 327,100 Total operating expenses 605,400 200,500 1,923,800 512,600 Loss from operations (582,000) (197,700) (1,884,100) (511,800) Other (expenses) income, net - (200) 700 (200) Net loss $ (582,000) $ (197,900) $ (1,883,400) $ (512,000) Weighted average outstanding shares 52,833,385 72,800,000 55,108,992 68,441,176 Basic and diluted loss per share $ (0.011) $ (0.003) $ (0.034) $ (0.007) The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 2 DIGITALPOST INTERACTIVE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Cash flows from operating activities Net loss $ (1,883,400) $ (512,000) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 39,400 25,400 Non-cash stock-based compensation 339,100 49,300 Finders fees and additional accrued compensation due to stockholders 143,600 - Changes in operating assets and liabilities: Other assets (7,800) 5,000 Accounts payable (2,100) (12,500) Accrued expenses 74,600 11,700 Deferred revenue 26,500 3,600 Net cash used by operating activities (1,270,100) (429,500) Cash flows from investing activities Acquisition of property and equipment (56,200) (5,600) Web site development costs (43,200) - Net cash used by investing activities (99,400) (5,600) Cash flows from financing activities Proceeds from common stock subscriptions 1,090,000 525,000 Financing cost (27,000) (27,500) Due to stockholders (27,000) (3,800) Cash provided by line of credit 17,000 - Net cash provided by financing activities 1,053,000 493,700 Net (decrease) increase in cash and cash equivalents (316,500) 58,600 Cash and cash equivalents, beginning of period 337,000 37,700 Cash and cash equivalents, end of period $ 20,500 $ 96,300 Supplemental disclosures: Cash paid for income taxes $ 1,600 $ - Cash paid for interest $ 900 $ - Supplemental disclosures of non cash activities: Finders fees and additional compensation due to stockholders accrued $ 143,500 $ - The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 3 DIGITALPOST INTERACTIVE, INC. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION, ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Merger Prior to January 30, 2007, the Company was known as HomAssist Corporation, a Nevada corporation (“HomAssist”). On January 30, 2007, the Company acquired The Family Post, Inc, a privately held California corporation ("Old TFP"). Immediately following the Merger (as defined below in Note 2), the Company changed its name to DigitalPost Interactive, Inc. (“DPI”, 'we" or the “Company”) and began operating Old TFP’s business of internet content sharing as its operating subsidiary ("New TFP"). The Company produces destination web sites that allow subscribers to securely share digital media, including photos, videos, calendars, message boards, and history. The Company’s proprietary web site administration system, Qwik-Post™, and online video uploading system, Video-PostSM, allow users of personal computers to manage these “virtual family rooms,” and provide a destination to display photo and video memories, discussions, and history. Basis of Presentation The accompanying condensed unaudited consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for the interim financial information and in accordance with the instructions per Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. As discussed further below in Note 2, immediately following the Merger, there were 52,833,385 shares of DPI common stock outstanding, of which the pre-Merger stockholders ofOld TFPowned approximately 70.4% and the pre-Merger stockholders of HomAssist owned approximately 29.6%. As a result, Old TFP has been treated as the acquiring company for accounting purposes. The Merger has been accounted for as a reverse acquisition in accordance with generally accepted accounting principles in the United States of America, or “U.S. GAAP.” Reported results of operations of the combined group after completion of the transaction reflects Old TFP’s operations. In the opinion of management, all adjustments, including normal recurring adjustments, considered necessary for a fair presentation have been included. The accompanying condensed unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company included in the Company’s 2006 Form 10-KSB and Form 8-K/A Amendment No. 3. Operating results for the three-month period and nine-month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December31, 2007. Basis of Consolidation The accompanying condensed unaudited consolidated financial statements include the accounts of DPI and New TFP (as defined below in Note 2) its wholly-owned subsidiary. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. 4 Property and Equipment TheCompany’s property and equipment are stated at cost. Depreciation and amortization are provided using the straight-line method over estimated useful lives of three to five years. Maintenance and repairs are charged to operations when incurred. Significant betterments are capitalized and depreciated over the estimated useful life of the related asset. Web Site Development Costs Under Emerging Issues TaskForce Statement 00-2, Accounting for Web Site Development Costs (“EITF 00-2”), costs and expenses incurred during the planning and operating stages of the Company’s web site are expensed as incurred. Under EITF 00-2, costs incurred in the web site application and infrastructure development stages are capitalized by the Company and amortized to expense over the web site’s estimated useful life or period of benefit. As of September 30, 2007, the Company had capitalized approximately $103,400, net of accumulated amortization related to its web site development. Research and Development Costs The Company expenses research and development costs as incurred. Revenue Recognition The Company’s subscription revenues are generated from monthly subscriptions for web site hosting services. The typical subscription agreement includes the usage of a personalized web site and hosting services. The individual deliverables are not independent of each other and are not sold or priced on a standalone basis. Costs to complete the web site and prepare it for the use of an end customer are minimal, and are expensed to cost of revenues as incurred. Upon the completion of a customer’s signup and initial hosting of the web site, the subscription is offered free of charge for atwo weektrial period during which the customer can cancel at anytime. In accordance with SAB No.104, after the two weektrial period has ended, revenue is recognized when all of the following conditions are satisfied: (1)there is persuasive evidence of an arrangement; (2)the service has been provided to the customer; (3)the amount of fees to be paid by the customer is fixed or determinable; and (4)the collection of the Company’s fees is probable. These criteria are met monthly as the Company’s service is provided on a month-to-month basis, and collections are generally made in advance of the services. There is no provision for refunds as of September 30, 2007, as the Company’s historical refund experience has been minimal. Customers signup and agree to purchase the web site service on a monthly or annual basis, at the customer’s option. The monthly customers pay monthly in advance of the services, and as the services are performed, the Company recognizes subscription revenue on a daily basis. For annual customers, upon payment of a full year’s subscription service, the subscription revenue is recorded as deferred revenue in the accompanying balance sheet. As services are performed, the Company recognizes subscription revenue ratably on a daily basis. Professional services revenue is generated from custom website design services. The Company’s professional services revenue from contracts for custom website design is recorded using a proportional performance model based on labor hours incurred. The extent of progress toward completion is measured by the labor hours incurred as a percentage of total estimated labor hours to complete. Labor hours are the most appropriate measure to allocate revenue among reporting periods, as they are the primary input to the provision of our professional services. Loss per Common Share Basic loss per share is computed by dividing the net loss attributable to the common stockholders by the weighted average number of shares of common stock outstanding during the period. Fully diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Due to the anti-dilutive nature of the Company’s stock options, there is no effect on the calculation of weighted average shares for diluted net loss per common share. As a result, the basic and diluted net losses attributable per common share amounts are identical. 11,545,442 shares of potentially dilutive securities have been excluded for each of the three and nine month periods ended September 30, 2007 because their effect was anti-dilutive. 13,415,046 shares of potentially dilutive securities have been excluded for each of the three and nine month periods ended September 30, 2006 because their effect was anti-dilutive. 5 Stock-Based Compensation In December 2004, the Financial Accounting Standard Board (“FASB”) issued Statement of Financial Accounting Standards (SFAS) No. 123R, Share-Based Payment, which addresses the accounting for employee stock options. SFAS No. 123R requires that the cost of all employee stock options, as well as other equity-based compensation arrangements, be reflected in the consolidated condensed financial statements based on the estimated fair value of the awards. That cost will be recognized over the period during which an employee is required to provide service in exchange for the award—the requisite service period (usually the vesting period). The Company also applies the measurement provisions of EITF 96-18 to awards granted to nonemployees. The Company adopted SFAS No. 123R on January 1, 2006, using the modified-prospective transition method. Under the modified-prospective transition method, prior periods of the Company’s financial statements are not restated for comparison purposes. In addition, the measurement, recognition and attribution provisions of SFAS No. 123R apply to new grants and grants outstanding on the adoption date. Estimated compensation expense for outstanding grants at the adoption date will be recognized over the remaining vesting period using the compensation expense calculated for the pro forma disclosure purposes under SFAS No. 123, Accounting for Stock-Based Compensation. The Company’s calculations were made using the Black-Scholes option-pricing model with the following weighted average assumptions: expected life of 4.5 years; 45 percent stock price volatility; risk-free interest rate of 4.4%; forfeitures rate of 10% and no dividends during the expected term. During the three and nine months ended September 30, 2007, the Company recognized employee stock option expense of approximately $91,200 and $339,100, respectively.Of the $91,200 expense recognized, $9,000 was recorded as research and development expense and $82,200 was recorded to general and administrative expense; and; of the $339,100 expense recognized, $33,000 was recorded as research and development expense and $306,100 was recorded to general and administrative expense. During the three and nine months ended September 30, 2006, the Company recognized employee stock option expense of approximately $25,700 and $49,300, respectively. Of the $25,700 expense recognized, $4,000 was recorded as research and development expense and $21,700 was recorded to general and administrative expense; and; of the $49,300 expense recognized, $11,000 was recorded as research and development expense and $38,300 was recorded to general and administrative expense. Fair Value of Financial Instruments The Company estimates the fair value of financial instruments using the available market information and valuation methods. Considerable judgment is required in estimating fair value. Accordingly, the estimates of fair value may not be indicative of the amounts the Company could realize in a current market exchange. As of September 30, 2007, the carrying value of accounts payable, loans from stockholders, and accrued liabilities approximated fair value due to the short-term nature and maturity of these instruments. Concentration of Risk As of September 30, 2007, the Company maintained its cash account at one commercial bank. The cash balance at September 30, 2007, did not exceed the FDIC coverage limit. 6 Advertising Advertising and promotion costs are charged to operations when incurred. For the three and nine months ended September 30, 2007, advertising and promotion costs amounted to $16,400 and $119,300, respectively. For the three and nine months ended September30, 2006, advertising and promotion costs amounted to $16,900, and $42,500, respectively. Impairment of Long-Lived Assets The Company evaluates the recoverability of long-lived assets and the related estimated remaining lives when events or circumstances lead management to believe that the carrying value of an asset may not be recoverable. For the three and nine months ended September 30, 2007 and 2006 no events or circumstances occurred for which an evaluation of the recoverability of long-lived assets was required. Estimates The condensed consolidated financial statements are prepared on the basis of accounting principles generally accepted in the United States of America. The preparation of consolidated condensed financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of September 30, 2007, and expenses for the three and nine months ended September 30, 2007 and 2006. Actual results could differ from those estimates made by management. Stock split On July 13, 2006, the Board of Directors authorized a 26-for-1 stock split of the Company’s $0.001 par value common stock. As a result of the split, 70,000,000 additional shares were issued and capital and additional paid-in capital were adjusted accordingly. All references in the accompanying financial statements to the number of common shares and per share amounts have been retroactively restated to reflect the stock split. 2.MERGER Prior to January 25, 2007, the Company was known as HomAssist. On January 30, 2007,HomAssist acquired Old TFP, pursuant to an agreement and plan of merger, dated as of January 16, 2007, as amended (the “Merger Agreement”), by and among HomAssist, Old TFP and our wholly-owned subsidiary (“Merger Sub”), providing for the merger of Merger Sub and Old TFP, with the Merger Sub being the surviving corporation as our wholly-owned subsidiary (the “Merger”).
